OPINION — AG — ** REAL ESTATE BROKER — LICENSING ** AN EMPLOYEE OF A BROKER WHO NEGOTIATES AND SECURES AN OFFER OR AN OPTION WHEREIN THE SALE IS CONSUMMATED BY THE OWNER, AND WHEREIN SAID EMPLOYEE RECEIVES A COMMISSION WHEN IF SUCH SALE IS CONSUMMATED BY THE OWNER, IS REQUIRED TO BE LICENSED AS A REAL ESTATE BROKER OR SALESMAN. AN EMPLOYEE OF A BROKER WHO, DIRECTLY OR INDIRECTLY SOLICITS PROPERTY TO BE LISTED, SOLD, PURCHASED, EXCHANGED, RENTED OR LEASED BY THE BROKER, AND WHO RECEIVES A FEE OR COMMISSION FOR SUCH SOLICITATION IN THE EVENT THE PROPERTY IS LISTED, SOLD, PURCHASED, EXCHANGED, RENTED OR LEASED, IS REQUIRED TO BE LICENSED AS EITHER A BROKER OR SALESMAN. PERSON COMPILING LISTS OF PROPERTIES FOR SALE OR LEASE, OR PERSONS WHO ADVERTISE PROPERTY FOR SALE OR LEASE, AND SELL A LIST OF THE ADVERTISED PROPERTIES TO THIRD PARTIES ARE REQUIRED TO BE LICENSED BY THE REAL ESTATE COMMISSION IF THESE PERSONS PARTICIPATE IN THE NEGOTIATION OF THE SALE OR LEASE, AND RECEIVE A COMMISSION OR FEE FROM THE OWNERS OF SUCH PROPERTIES TO BE SOLD OR LEASED. CONVERSELY, PERSONS WHO COMPILE LISTS OF PROPERTIES FOR SALE OR LEASE, OR PERSONS WHO ADVERTISE PROPERTY OR SALE OR LEASE, AND SELL A LIST OF THE ADVERTISED PROPERTIES TO THIRD PARTIES, ARE 'NOT' REQUIRED TO BE LICENSED WITH THE REAL ESTATE COMMISSION IF THESE PERSONS DO 'NOT' RECEIVE A COMMISSION OR FEE FROM THE OWNERS OF THE PROPERTIES TO BE SOLD OR LEASED. (DEFINITION, QUALIFICATIONS, PROFESSIONS, LICENSE, AUTHORITY, HOUSE LIST) CITE:  59 O.S. 832 [59-832], 59 O.S. 854 [59-854], 59 O.S. 833 [59-833] (TODD MARKUM)